SIMPSON, Justice.
The Attorney General who represents the State in this appellate proceeding has moved to dismiss the petition because said petition and the briefs supporting it were not served on him, as is required in such cases.
The motion is well taken. The Attorney General is the counsel who represents the State in such a case. It has been the consistent holding of this Court that without service of the petition and briefs on the Attorney General within the time required, this Court is without jurisdiction to proceed and a dismissal of the petition must be ordered. Golden v. State, 267 Ala. 456, 103 So.2d 62; Gambrell v. Bridges, 266 Ala. 302, 96 So.2d 182; Bruner v. State, 265 Ala. 357, 91 So.2d 224.
Petition for certiorari dismissed.
STAKELY, GOODWYN, MERRILL and COLEMAN, JJ., concur.